Kane, J.
Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered October 23, 2002, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, to adjudicate respondent a juvenile delinquent.
Petitioner commenced this proceeding alleging that respondent took a vehicle from his residential educational institution and drove it 25 miles on a state highway. At a brief first appearance in Dutchess County Family Court, respondent entered an admission to acts which would constitute the crime of unauthorized use of a motor vehicle in the third degree. No parent was present at that appearance. After the matter was transferred to Clinton County for disposition, respondent was placed on probation for one year.
Reversal is required. Family Court failed to properly advise respondent of his rights to remain silent, to a hearing, to have counsel of his own choosing and of the possible specific dispositional orders (see Family Ct Act §§ 320.3, 321.3 [1]; Matter of Walker, 144 AD2d 306 [1988]; Matter of Delfin A., 123 AD2d 318, 319 [1986]). Although not directly raised by counsel, we note that the court also failed to make any effort to procure his parents’ attendance at his arraignment and admission (see Family Ct Act § 320.3; Matter of James T., 304 AD2d 864 [2003]; Matter of Felicia C., 178 AD2d 530 [1991]; Matter of *1034Delfin A., supra at 319; see also Family Ct Act § 321.3 [1]). Given the court’s failure to fully advise respondent and his parents of his rights, the court did not adequately determine the voluntariness of his waiver of those rights prior to accepting his admission (see Family Ct Act § 321.3 [1]; Matter of Gregory C., 202 AD2d 273, 274 [1994]). As respondent’s period of placement has expired, the petition should be dismissed (see Matter of James T., supra; Matter of Joshua HH., 299 AD2d 760, 760-761 [2002]).
Crew III, J.P., Spain, Carpinello and Rose, JJ., concur. Ordered that the order is reversed, on the law, without costs, and petition dismissed.